 

Case 1:21-mj-04262-UA Document 17 Filed 08/26/21 Page 1 of 2

 

KRIEGER KIM & LEWIN Lip

$00 Fifth Avenue Telephone: (212) 390-9550

New York, NY 10110 www. KKLlp.com
August 26, 2021

By E-Mail

The Honorable Kevin N. Fox

United States Magistrate Judge MEMORANDUM ENDORSEMENT
Southern District of New York

40 Foley Square

New York, NY 10007

Re: United States v. Seth Andrew, 21 Mag. 4262

Dear Judge Fox:

We represent Mr. Seth Andrew in the above-captioned case. As set forth below, we write
to respectfully request that the Court: (i) grant permission for Mr. Andrew to travel outside of his
district of residence from August 26, 2021 to August 28, 2021; and (ii) modify the bail
conditions imposed by the Court on April 27, 2021, May 19, 2021, and July 8, 2021. See ECF
Nos. 4, 6, 13. The government and Pretrial Services do not oppose these requests.

Under the terms of his release, Mr. Andrew must remain within the District of Rhode
Island, where he currently resides, except for attorney visits and court appearances. He is also
permitted to travel to Massachusetts, Connecticut, and New York for periodic day trips, provided
that he receives prior approval from his Pretrial Services Officer.

We respectfully request that Mr. Andrew be permitted to travel by car to the District of
Columbia from August 26 to 28 to retrieve some personal items from his property located there
and return them to his home in Rhode Island. Mr. Andrew intends to drive through Connecticut,
New York, New Jersey, Pennsylvania, Delaware, and Maryland on his way to and from the
District of Columbia.

In addition, we respectfully request that the Court modify Mr. Andrew’s conditions of
release to permit him to travel to the District of Columbia as well as Massachusetts, where close
family members reside, for periodic overnight trips, provided that he receive prior approval from
his Pretrial Services Officer.

 
 

Case 1:21-mj-04262-UA Document 17 Filed 08/26/21 Page 2 of 2

August 26, 2021
Page 2 of 2

We thank the Court for its consideration of these requests.

Respectfully submitted,
KRIEGER KIA & LEWIN LLP

By:

 

Edward Y. Kim*
Varun A. Gumaste

ce: AUSA Ryan B. Finkel
Pretrial Services Officer Dominique Jackson (SDNY)
Pretrial Services Officer Tim Donohue (DRI)

e/2 o/ 21
Cyplicatn Spanked.
S © ORDERED:

[Cet at hanak Bef
HON. KEV] NATHANIEL FOX
United States Magistrate Judge
Southern Cisvict of New York
